Morgan, J.
— Eleanor Abbott (Abbott) and Larry Ketchum’s estate (Ketchum)1 sued two credit unions and a credit life insurer to collect credit life insurance written on the life of Fred Epperly. After a bench trial, the trial court ruled for the defendants. We affirm.
In 1990, Eleanor Abbott was a licensed practical nurse. She operated a licensed adult foster care facility in her home.2 One of her neighbors was Larry Ketchum. One of her patients was Fred Epperly.
Epperly had been severely injured in an on-the-job accident. He was quadriplegic and needed 24-hour-a-day care. Abbott provided such care in exchange for $15,000 per month from the Washington State Department of Labor and Industries (DLI). Epperly had no income, although DLI was paying $1,400 per month to his wife and children. Epperly could sign his name by using a mouthwand.
Epperly, Abbott and Ketchum were not related by blood *522or law. According to Abbott’s brief on appeal, she and Epperly had “developed ... a close friendship.” According to Ketchum’s brief on appeal, he and Epperly had “also developed a friendship.”3
On December 4, 1990, Abbott and Epperly opened a joint account at the Educational Employees’ Credit Union (EECU). During the next three months, Abbott deposited approximately $149,000 of her own money into that account. Epperly deposited nothing.
On March 13, 1991, EECU made five loans totaling $149,000. Four loans were for $30,000, and one was for $29,000. All five were secured by the contents of the Abbott-Epperly joint account. The transaction was structured as five smaller loans, instead of one larger loan, so that Abbott and Epperly could obtain joint credit life insurance. Peculiarly, the insurer they proposed to use, CUNA Mutual Insurance Society (CUNA), was willing to insure five smaller loans totaling $149,000, but unwilling to insure one larger loan for the same amount.
Both Abbott and Epperly signed the loan documents. Thus, they became joint obligors of the credit union.4
As between themselves, according to the trial court’s appropriate findings of fact, Abbott was intended to be the primary obligor and Epperly was intended to be the secondary obligor (i.e., surety or accommodation maker).5 In accordance with this intent, Abbott took all of the loan *523proceeds. According to her later testimony, she spent the entire $149,000 for “everyday expenses and bills and that sort of thing.”6
Also on March 13, 1991, Abbott and Epperly applied to CUNA for joint credit life insurance in the amount of the five loans. CUNA accepted the application and issued a certificate of insurance. EECU paid the premium out of the loan proceeds. CUNA’s insurance policy provided that for “single life coverage,” the borrower is insured, and that for “joint life coverage,” the co-borrower is also insured.7 It further provided that “[i]f a member or a joint insured dies while he is insured under this Policy for a loan, [CUNA] will pay the principal balance of his loan on the date of his death . . . ,”8
9Finally, it provided that:
Any death benefits under this Policy will be paid to [the lending credit union] .... [The lending credit union] will apply the benefits to reduce or pay off the loans for which payment is made. Any excess benefits will be paid by [CUNA] by separate check to the beneficiary named to the estate. [The lending credit union] will pay any excess benefits to the beneficiary named by him or to his estate.[9]
Epperly did not name a beneficiary other than his estate.
Four months later, Abbott, Ketchum and Epperly engaged in two similar transactions at the Kitsap Federal Credit Union (KFCU). On or about July 25, 1991, Abbott and Epperly opened a joint account at KFCU. Within a few *524days, Abbott deposited $50,000 of her own money. On August 8, 1991, KFCU loaned $50,000, taking the contents of the joint account as security. Both Abbott and Epperly signed the loan documents, thus becoming joint obligors of the credit union. As between themselves, however, Abbott was intended to be the primary obligor and Epperly the secondary obligor (i.e., surety or accommodation maker).10 Consistent with this intent, Abbott took all the loan proceeds in the same way as before.
Also on August 8, Abbott and Epperly applied for joint credit life insurance in the amount of the KFCU loan. CUNA agreed to insure under a policy identical to the one described above, and Epperly did not name a beneficiary other than his estate.
Meanwhile, on July 26, 1991, Ketchum and Epperly opened another joint account at KFCU. On August 9, 1991, Abbott deposited into the Ketchum-Epperly account the $50,000 she had borrowed from KFCU the previous day, and KFCU loaned another $50,000, secured by the contents of the Ketchum-Epperly account. Ketchum signed the loan documents and took all the proceeds. They tried to purchase a backhoe, but they returned it. Although it is unclear whether Epperly also signed the loan documents, we will assume that he did,11 and that he and Ketchum became joint obligors of the credit union. As between themselves, however, Ketchum was intended to be the primary obligor and Epperly the secondary obligor (i.e., surety or accommodation maker).12
Also on August 9, Ketchum and Epperly applied to CUNA *525for joint credit life insurance in the amount of the loan. CUNA agreed to insure under a policy identical to the one described above, and Epperly did not name a beneficiary other than his estate.
During the remainder of August 1991, Abbott and others engaged in several more transactions. The others, according to Abbott’s testimony, included her daughter Diane; her friend Karen Boyd; and her daughter’s friend Karen Byron. On August 16, 1991, Boyd and Epperly obtained a $50,000 loan from a credit union, and probably joint credit life insurance also.13 On August 18, 1991, Abbott and Epperly bought a $30,000 Toyota Cressida and joint credit life insurance. Also on August 18, Epperly gave Abbott a power of attorney. On August 18, Byron and Epperly (with Abbott now signing for Epperly under the power of attorney) bought a $15,000 Toyota Corolla and joint credit life insurance. On August 19, Diane and Epperly (with Abbott again signing for Epperly under the power of attorney) bought a $15,000 Toyota truck and joint credit life insurance. On August 28, 1991, Abbott and Epperly obtained a $40,000 loan from a bank, and credit life insurance also.14 On August 30, 1991, Abbott and Epperly purchased a $50,000 BMW and joint credit life insurance. None of these transactions involved CUNA, EECU or KFCU, so none is directly in issue here.
On August 31, 1991, Epperly died. Two weeks later, Abbott asked EECU and KFCU to claim against CUNA and use the proceeds to pay off the loans on which she was a joint obligor. Ketchum made a similar request to KFCU. Each credit union claimed as requested, but EECU also notified CUNA that “[t]here are unusual circumstances surrounding this claim.”15 On December 31, 1991, CUNA *526denied the claims, stating that “there is no coverage.”16
After CUNA’s denial, EECU and KFCU satisfied their loans by taking money out of the joint accounts that had been pledged as security. Since then, of course, neither credit union has claimed against CUNA. Nor has Epperly’s estate. But Abbott and Ketchum have.
On December 15,1995, Abbott sued CUNA and EECU. In December 1997, Abbott and Ketchum sued CUNA and KFCU. The two lawsuits were consolidated, a bench trial was held, and the defendants prevailed. Abbott and Ketchum then filed this appeal.
Credit life insurance is insurance on the life of the debtor, not insurance on a debt. RCW 48.34.030(1) states that credit life insurance is “insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.”17Leunm^ v. Hill states “that it is the life of the debtor which is insured, rather than the debt.”18 CUNA’s policy states that “for single life coverage” the borrower is insured, and “for joint life coverage” the co-borrower is also insured.19
Generally, the amount of credit life insurance declines as the balance due on the debt declines. According to Couch on Insurance, “Credit. . . Life policies are common forms of decreasing term coverage, in which coverage is for the duration of the note[.]”20 According to RCW 48.34.060, “[t]he initial amount of credit life insurance under a group policy shall at no time exceed the amount owed by the debtor which is repayable in installments to the creditor.”21 *527According to RCW 48.34.050, “[t]he initial amount of credit life insurance under an individual policy shall not exceed the total amount repayable under the contract of indebtedness [,]” and that “[w]here an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.” In Leuning v. Hill, however, particular group policies were said to be “nonreducing term policies.”22
Even if the amount of credit life insurance declines while the insured is alive, it becomes fixed when the insured dies, at least for purposes of this case. Couch states that “the amount payable in the event of the death of the insured is the amount of debt outstanding at that time.”23 The CUNA policy in issue here states that “[i]f a member or a joint insured dies while he is insured under this Policy for a loan, we will pay the principal balance of his loan on the date of his death[.]”24
Because the credit life insurer’s obligation becomes fixed when the insured dies, an alternate beneficiary is needed. The primary beneficiary is the creditor. Instead of claiming against the insurance proceeds, however, the creditor may choose to satisfy its loan from other sources (e.g., the joint accounts held as security in this case). If the creditor chooses to do that, it will not be entitled to the credit life proceeds, and the insurer must pay those proceeds to an alternate beneficiary.
In Washington, both RCW 48.34.090(2) and Leuning v. Hill recognize this need for an alternate beneficiary. RCW 48.34.090(2) mandates that “[e]ach individual policy or group certificate of credit life insurance . .. shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance exceeds the unpaid indebtedness, that *528any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to the debtor’s estate.” In Leuning v. Hill, the credit life insurer owed $15,000 to someone, but only $10,097 to the lender as primary beneficiary. Thus, the insurer paid $4,903 to the insured debtor’s estate.25 Cases from other jurisdictions are in accord.26
As mandated by RCW 48.34.090(2), the CUNA policy in issue here provided for both primary and alternate beneficiaries. It stated that CUNA would pay the lending credit union, and that the lending credit union “will apply the benefits to reduce or pay off the loans for which payment is made.” It further stated that “[a]ny excess benefits will be paid by [CUNA] by separate check to the beneficiary named to the estate,” or, if CUNA had already paid the lending credit union, that the lending credit union “will pay any excess benefits to the beneficiary named by him or to his estate.”27
As noted above, Epperly did not name an alternate beneficiary other than his estate. Thus, his primary beneficiary was each lending credit union, and his alternate beneficiary was his estate. When he died, CUNA’s obligation, if any, was to pay the insurance proceeds to each credit union as a primary beneficiary, with any excess going to his estate. After each credit union chose to satisfy its loans from other assets (i.e., from the joint accounts taken as security), *529the proceeds were all excess, and CUNA’s obligation, if any, was to pay them to Epperly’s estate. CUNA never had, and does not now have, an obligation to pay either Abbott or Ketchum.
We confirm this result by looking beyond Epperly’s insurance beneficiaries, and examining the respective rights of Abbott, Ketchum, and Epperly. In Leuning v. Hill, Leuning leased a farm to Hill. The lease obligated Hill to pay all farming expenses. When a crop loan was needed, they jointly signed a note to a lender and bought joint credit life insurance. When Leuning died, the amount remaining on the note was $10,097. The credit life insurer paid that amount to the lender, thus discharging the debt. Leuning’s estate then claimed that Hill should have paid the lender; that it (the estate) should have received the $10,097 in credit life insurance proceeds; and that it should be reimbursed by Hill in the amount of $10,097. The Supreme Court held, in effect, that a deceased debtor’s credit life insurance is supposed to pay the debt to the extent that the insured debtor owes it. The deceased debtor’s insurance is not supposed to pay the debt to the extent that someone else owes it. Although Hill and Leuning were jointly obligated to the lender based on the note they jointly signed for the lender, between themselves they were primary and secondary obligor, respectively, based on the lease. Therefore, Hill should have paid the entire debt; the estate should have received the $10,097; and Hill was required to reimburse the estate for that amount.
Leuning’s lessons apply here. Epperly’s credit life insurance was supposed to pay the credit union loans insofar as he owed them. It was not supposed to pay the credit union loans insofar as Abbott or Ketchum owed them. Although Epperly and Abbott (or, in Ketchum’s case, Epperly and Ketchum) were joint obligors to the credit unions, they were, as between themselves, primary and secondary obligor respectively. Consequently, Abbott and Ketchum should pay all that was owed to the credit unions (which they did when the credit unions took the contents of *530the joint accounts), and Epperly’s estate should receive all of his credit life insurance.
The parties debate whether CUNA is estopped from denying coverage, but the question is immaterial. Whether or not CUNA is estopped from denying coverage, it is not estopped from denying payment to a claimant who is not a beneficiary.
The parties debate whether Abbott or Epperly (or, in Ketchum’s case, Ketchum or Epperly) purchased the insurance on Epperly’s life. Again, however, the question is immaterial. ^Whoever purchased the insurance did not name Abbott or Ketchum as a beneficiary; and if neither Abbott nor Ketchum is a beneficiary, neither can collect the proceeds at issue here.
The parties debate whether Abbott and Ketchum had insurable interests in Epperly’s life, but again the question is immaterial. Given that neither was a beneficiary, neither can collect anyway.
We reject CUNA’s assertion that the insurance was void ab initio due to RCW 48.18.030(1). RCW 48.18.030(1) provides:
Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person. But no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time when such contract was made, an insurable interest in the individual insured.
(Emphasis added.) If Epperly procured the insurance, the italicized language applied and the statute was satisfied.28 If Abbott or Ketchum procured the insurance, the underlined language applied and the statute was again satisfied; each credit union had an insurable interest to the extent of *531its unpaid loans,29 and Epperly’s estate did not need an insurable interest.30
 The concurrence asserts that “Abbott and Ketchum were intended to be the actual beneficiaries of the insurance [.]”31 This assertion is contrary to the plain language of the policy, which unambiguously states that the credit union is the primary beneficiary and Epperly’s estate is the secondary beneficiary. Expressing the same idea in a different way, we do not believe it proper to determine an insurance beneficiary from the totality of circumstances, rather than from unambiguous policy language.32
The concurrence asserts that “neither [Abbott nor Ketchum] had an insurable interest in Epperly’s life.”33 That is true. It is also immaterial under the plain language of RCW 48.18.030(1). That statute provides that when one person buys an insurance contract on the life of another, a beneficiary of the contract, other than the insured or the insured’s estate, must have an insurable interest.
 The concurrence questions “whether the credit union had an insurable interest in Epperly’s life.”34 It seems to reason that when a lender takes two forms of security, one of which is life insurance and either of which is adequate to secure the lender’s risk, the lender somehow forfeits an insurable interest that it otherwise would have. In our view, that simply is not the law.
*532Most fundamentally, the concurrence asserts that we fail “to deal with the wagering temptation inherent in [Abbott and Ketchum’s] scheme.”35 That is true, but only for two reasons: (a) the plain language of RCW 48.18.030(1), and (b) the plain language of the policy for which CUNA chose to accept a premium. Amending the statute is a task for the legislature, not for any of the judges of this court; and exercising a higher level of care in the sale of credit life insurance is a task for CUNA and similar insurers.36
CUNA and amicus curiae37 ask us to hold, based on public policy not previously recognized, that whenever a health care provider insures the life of a patient for whom the provider is caring, the insurance is automatically void ab initio. As we have just pointed out, that request should be addressed to the legislature.
In conclusion, Epperly’s credit life insurance was not enforceable by Abbott and Ketchum, the only plaintiffs here. Thus, the trial court properly dismissed the complaints with prejudice.
Affirmed.
Houghton, J., concurs.

 Ketchum died in 1994. His sister, Diane Baillargeon, is his personal representative. We use “Ketchum” to denominate both him and his estate.


 See ch. 70.128 RCW and ch. 388-76 WAC.


 Br. of Appellant at 13.


 Leuning v. Hill, 79 Wn.2d 396, 400, 486 P.2d 87 (1971); Holland v. Tjosevig, 109 Wash. 142, 144, 186 P. 317 (1919); Smith v. Doty, 91 Wash. 315, 322, 157 P. 881 (1916).


 See Findings of Fact 1.9, 1.28, 1.31, Conclusion of Law 2.15 (Clerk’s Papers at 31, 32, 37); see also Leuning, 79 Wn.2d at 400 (“[W]hile comakers to a written promissory obligation may sign and appear on the face of the writing as principals, they may in fact, as between themselves, occupy the relation of principal and surety, and, as between themselves, their true relationship may be established by parol or circumstantial evidence.”); Holland, 109 Wash, at 144 (“[T]he rule is that, as between the makers of a note and the holder, all are alike liable, all are principals, but that, between themselves, their rights depend upon other questions, and these rights may be determined by oral testimony.”). Abbott and Ketchum assign error to the trial court’s findings, but as CUNA correctly points out, they abandon their assignments by failing to provide reasoned argument or *523authority. In re Estate of Lint, 135 Wn.2d 518, 531-32, 957 P.2d 755 (1998); State v. Motherwell, 114 Wn.2d 353, 358 n.3, 788 P.2d 1066 (1990). And, even if they were maintaining their assignments, we would review only for substantial evidence, Fisher Properties, Inc. v. Arden-Mayfair, Inc., 115 Wn.2d 364, 369, 798 P.2d 799 (1990); Professionals 100 v. Prestige Realty, Inc., 80 Wn. App. 833, 842, 911 P.2d 1358 (1996), which surely exists here. See Hendel v. Medley, 66 Wn. App. 896, 900, 833 P.2d 448 (1992) (absence of benefit to a party is evidence that he or she is intended to be accommodation party); RCW 62A.3-419 cmt.3 (accommodation party is a surety).


 Report of Proceedings at 87.


 Br. of Appellant, App. A (policy page 4).



 Id.



 Id. (policy pages 1 and 4).


 This is according to the trial court’s findings and conclusions. See Findings of Fact 1.17, 1.28, 1.31, Conclusion of Law 2.15 (Clerk’s Papers at 31, 32, 37). See also n.5, supra.


 Because the parties have supplied the court with many documents that are copied illegibly, it is impossible to tell whether Epperly did or did not sign a promise to pay in the transaction with Ketchum. We will assume he did, for it makes no difference to the outcome of the case.


 This is according to the trial court’s findings and conclusions. See Findings of Fact 1.17, 1.28, 1.31, Conclusion of Law 2.15 (Clerk’s Papers at 31, 32, 37). See also n.5, supra.


 The record is not clear on whether they obtained insurance, although Abbott implied that they did. Report of Proceedings at 70-73. See also Ex. 28.


 The record is not clear on whether they obtained insurance, although Abbott implied that they did. Report of Proceedings at 69. See also Ex. 28.


 Ex. 9 (pp. 1301, 1313, 1329, 1336, 1347).


 Ex. 12 and 13.


 (Emphasis added.)


 Leuning v. Hill, 79 Wn.2d 396, 401-02, 486 P.2d 87 (1971) (citing Betts v. Brown, 219 Ga. 782, 136 S.E.2d 365, 368 (1964)).


 Br. of Appellant, App. A (policy page 4). In their brief on appeal, Abbott and Ketchum claim that “Cuna Mutual insured repayment of loans, nothing else.” Br. of Appellant at 22. As the main text demonstrates, this is wrong.


 1 Lee R. Russ & Thomas F. Segalla, Couch on Insurance 3d § 1:43 (3d ed. 1995).


 (Emphasis added.)


 Leuning, 79 Wn.2d at 399.


 Russ & Segalla, supra, at § 1:43.


 Br. of Appellant, App. A (policy page 4).


 Leuning, 79 Wn.2d at 397-98. The insured debtor’s estate later recovered the $10,097 also. See discussion below.


 First Fidelity Bank v. McAteer, 985 F.2d 114, 116 (3d Cir. 1993) (death benefits in excess of amount needed to pay creditor were payable to insured’s estate as secondary beneficiary); see also Life & Cas. Ins. Co. v. Martin, 603 F. Supp. 281, 285 (E.D. Mo.) (life insurance proceeds payable to insured’s estate where primary beneficiary disqualified), aff’d, 773 F.2d 208 (8th Cir. 1985); Cundiff v. Cain, 707 So. 2d 187, 190 (Miss. 1998) (“[i]n the event there was no beneficiary at the time of the insured’s death, benefits would be payable to his estate”); Andrews v. American Health & Life Ins. Co., 236 Va. 221, 372 S.E.2d 399, 402 (1988) (where insured did not designate a beneficiary to receive excess proceeds of credit life insurance, insured’s estate was beneficiary); Keil v. John Hancock Mut. Life Ins. Co., 259 A.D. 1111, 21 N.Y.S.2d 225, 225 (1940) (“There was no beneficiary named in any of the policies and upon the death of the insured they became payable to his estate.”).


 Br. of Appellant, App. A, (policy pages 1 and 4).


 See also Levas v. Metropolitan Life Ins. Co., 175 Wash. 159, 163, 26 P.2d 1032 (1933); Buckner v. Ridgely Protective Ass’n, 131 Wash. 174, 182-83, 229 P. 313 (1924).


 RCW 48.18.030(3)(b) (insurable interest includes “lawful and substantial economic interest in having the life ... of the individual insured continue”); Leuning, 79 Wn.2d at 402.


 The authorities CUNA cites in support of this “ab initio” argument are distinguishable. As CUNA describes them, the policy was “taken out by the beneficiary,” Br. of Resp’t at 23, (quoting William R. Vance, Law of Insurance § 31 at 183 (Buist M. Anderson ed., 3d ed. 1951)), and the beneficiary made it “payable to himself.” Br. of Resp’t at 23, quoting Buckner, 131 Wash, at 182 (dictum). The policies here were not taken out by a beneficiary other than Epperly.


 Concurrence at 532.


 The concurrence does not, and could not, show that the policy language is ambiguous.


 Id. at 533.


 Id. at 534.


 Id. at 536.


 Cf. USLife Credit Life Ins. Co. v. McAfee, 29 Wn. App. 574, 630 P.2d 450 (1981), review denied, 97 Wn.2d 1004 (1982).


 Amicus is the Washington State Medical Association.